El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca decidir si los tribunales del Estado Libre Aso-ciado de Puerto Rico (E.L.A.) tienen jurisdicción para en-tender en una acción de restitución al empleo y de daños y perjuicios por despido discriminatorio, incoada por un tra-bajador de la Guardia Nacional de Puerto Rico en contra de su patrono y el E.L.A., respectivamente.
í — 1
Carlos Cintrón Jácome (en adelante Cintrón) se desem-peñaba como técnico de equipo pesado (heavy machinery technician) para la Guardia Nacional de Puerto Rico. El 19 de agosto de 1996 el patrono le notificó a Cintrón que se proponía tomar una acción disciplinaria en su contra por haber participado alegadamente en la desaparición de un vehículo de la Guardia Nacional. Se le formularon cargos a Cintrón por haber mutilado y haber hecho uso indebido de dicha propiedad, y por haber emitido declaraciones juradas falsas sobre el particular. Luego de brindársele oportuni-dad para contestar las referidas imputaciones por escrito, el 18 de noviembre de 1996 la Guardia Nacional le notificó a Cintrón su despido del puesto que ocupaba allí, efectivo el 8 de enero de 1997, y se le advirtió sobre su derecho a apelar ante el Ayudante General de dicho cuerpo.
El 25 de agosto de 1997 Cintrón presentó la demanda que aquí nos concierne contra el Ayudante General de la Guardia Nacional, el General Emilio González, y el Estado Libre Asociado de Puerto Rico ante el Tribunal de Primera Instancia, Sala Superior de Ponce. En esencia, en ella alegó que se desempeñaba como empleado regular y de ca-rrera, realizando tareas de civil en la Guardia Nacional de *316Puerto Rico; que había sido despedido de su puesto sin que se explicaran las razones de dicho despido; que las acciones de la parte demandada violentaban lo dispuesto en el acuerdo obrero-patronal que regía la conducta entre el pa-trono y los empleados; que la actuación de los codemanda-dos era nula e ilegal por ser contraria a la Ley Orgánica de la Guardia Nacional, 25 L.P.R.A. see. 2051 et seq., y a la Ley de Personal del Servicio Público de Puerto Rico, 3 L.PR.A. see. 1301 et seq.; que las actuaciones ilegales y negligentes de los codemandados eran inconstitucionales debido a que había sido despedido por motivaciones políti-co-partidistas por ser miembro del Partido Popular Demo-crático mientras que el Ayudante General de la Guardia Nacional era miembro del Partido Nuevo Progresista.
Cintrón solicitó al foro de instancia que declarara que su despido había sido ilegal y en violación de sus derechos constitucionales, que ordenara su inmediata restitución al puesto que ocupaba y que prohibiera a los codemandados y a sus sucesores interferir con el goce y disfrute de su empleo. También solicitó que se le indemnizara a él y a su familia codemandante por los daños sufridos como conse-cuencia del referido despido. En apoyo de su reclamo, Cin-trón alegó que la Guardia Nacional lo había usado como chivo expiatorio y que su despido se había realizado sin celebrar la vista administrativa a que tenía derecho. Alegó, además, que intentar agotar los remedios administrativos hubiera sido inefectivo y no proveería un remedio ade-cuado al agravio planteado.
El 11 de agosto de 1998 los demandados solicitaron al tribunal de instancia que dictara una sentencia sumaria a su favor. Alegaron que dicho foro carecía de jurisdicción sobre la materia, que no se habían agotado los remedios administrativos, que no se había planteado una causa de acción que ameritara un remedio y que faltaba una parte indispensable. Alegaron también que Cintrón era un em-pleado federal, por lo que no tenía a su alcance la acción *317civil que había entablado, y que el Gobierno de Estados Unidos tenía que ser traído al pleito. Cintrón se opuso a dicha solicitud el 6 de abril de 1999. Alegó que la Guardia Nacional de Puerto Rico lo había despedido sin consultar al Gobierno federal, y que él era un empleado del E.L.A. En cuanto al agotamiento de remedios administrativos, adujo que había solicitado una vista administrativa el 4 de junio de 1997 pero no se le había concedido. Solicitó que no se concediera la sentencia sumaria porque su condición de empleado estatal o federal estaba en controversia, lo cual requería una vista evidenciaría.
El 26 de agosto de 1999 el E.L.A. sometió una moción en apoyo a su solicitud de sentencia sumaria, con la que acom-pañó una declaración jurada de Benjamín Colón Lara, Ofi-cial Ejecutivo de Asuntos Estatales de la Guardia Nacio-nal, mediante la cual el declarante aseguraba que el puesto de Cintrón respondía directamente al Gobierno federal, quien era custodio exclusivo de su expediente. Acom-pañó también una copia del formulario 50-B de la Oficina Federal de Administración de Personal, titulado Notification of Personnel Action, que describía el puesto de Cintrón como Heavy Mobile Equipment Repairer e indicaba que el departamento o agencia empleadora era el Departamento del Ejército.
El 15 de diciembre de 1999 el tribunal de instancia dictó una sentencia sumaria a favor de los demandados. Deter-minó que los promoventes habían probado que Cintrón era un empleado federal y que éste no había presentado evi-dencia de lo contrario. Además, resolvió que carecía de ju-risdicción sobre la materia porque la facultad del Ayudante General de la Guardia Nacional de Puerto Rico para con-tratar y despedir a Cintrón había emanado de normas federales.
Cintrón solicitó la reconsideración del dictamen refe-rido, la cual fue denegada el 21 de enero de 2000. Cintrón entonces apeló la sentencia ante el Tribunal de Circuito de *318Apelaciones. El 29 de junio de 2001 dicho tribunal revocó el dictamen del foro de instancia y le devolvió el caso para que continuaran los procedimientos allí. Resolvió que el caso de autos trataba de una acción de daños por despido injustificado y discriminatorio, sobre la cual los tribunales de Puerto Rico tenían jurisdicción, independientemente de que Cintrón fuese un empleado federal y de que aplicaran al caso tanto leyes como jurisprudencia federal.
El 29 de octubre de 2001, luego que se denegara su so-licitud de reconsideración, el E.L.A. recurrió de dicha de-terminación ante nos, señalando que el Tribunal de Cir-cuito de Apelaciones había errado al contravenir una alegada doctrina federal que prohíbe las causas de acción contra oficiales militares que surjan en el curso del servicio militar.
El 14 de diciembre de 2001 expedimos el recurso de cer-tiorari solicitado por el E.L.A. para revisar la sentencia emitida por el foro apelativo el 29 de junio de 2001. Luego de concedérseles sendas prórrogas, el Procurador General sometió su alegato el 11 de abril de 2002 y la parte recu-rrida sometió el suyo el 17 de julio de 2002. Pasamos a resolver.
I — I h — ]
En su alegato ante nos el E.L.A. ha admitido que los tribunales de Puerto Rico tienen jurisdicción sobre las con-troversias que se plantean al amparo de leyes federales, pero toma excepción en cuanto a aquellas surgidas especí-ficamente bajo las leyes de administración de personal mi-litar al aducir que el personal militar carece totalmente de alguna causa de acción en contra de un superior. El Procu-rador General, representando al Estado, ha argumentado que el aspecto militar del puesto de Cintrón era inseparable del aspecto civil porque se le consideraba un integrante del departamento militar correspondiente y estaba sujeto a *319sus reglamentos. Adujo, además, que empleados como Cin-trón no tienen una causa de acción contra oficiales milita-res por incidentes que surjan en el curso del servicio mili-tar, aun cuando el reclamante invoque una violación a sus derechos civiles. Alegó, por ende, que en el caso de autos los tribunales de Puerto Rico carecen de jurisdicción para adjudicar la acción de los demandantes.
No tiene razón el E.L.A. Veamos.
A. La jurisdicción concurrente
Como se sabe, el principio fundamental que rige lo relativo al poder de los foros judiciales para resolver las cuestiones federales es el de la jurisdicción concurrente. Los tribunales federales y los estatales de ordinario tienen jurisdicción concurrente para entender en las controversias sobre derecho federal. Yellow Freight System, Inc. v. Donnelly, 494 U.S. 820 (1990); Golf Offshore Co. v. Mobil Oil Corp., 453 U.S. 473 (1981). Así lo hemos reconocido claramente antes. Roberts v. U.S.O. Council of P.R., 145 D.P.R. 58, 69 (1998).
De acuerdo con el referido principio, los tribunales estatales, incluso los de Puerto Rico, carecen de jurisdicción sobre algún asunto federal únicamente cuando la ex-clusividad de la jurisdicción federal sobre tal asunto ha sido dispuesta expresamente por el Congreso de Estado Unidos, o cuando ha sido declarada así por el Tribunal Supremo de Estados Unidos en situaciones en que la intención del Congreso de privar a los tribunales estatales de jurisdicción sobre dicho asunto federal es palmariamente clara. Véase 13 Wright, Miller and Cooper, Federal Practice and Procedure: Jurisdiction 2d Sec. 3527 (1984). La jurisdicción federal exclusiva es un asunto en extremo excepcional.
En el caso de autos es claro que el Congreso de Estados Unidos no ha dispuesto que reclamaciones como la que aquí nos concierne de personas empleadas por la Guardia *320Nacional estén excluidas de la jurisdicción de los tribuna-les estatales. No hay legislación federal a tales efectos. Más aún, es patente también que el Tribunal Supremo de Estados Unidos no ha resuelto que el tipo de acción que aquí nos concierne esté excluida de la jurisdicción de los tribunales estatales.
El máximo foro judicial federal se ha expresado en va-rias ocasiones en que soldados de las fuerzas armadas de Estados Unidos demandaron a sus superiores militares en acciones federales de daños y perjuicios conocidas como Bivens actions. Se trata de acciones civiles para reclamar una indemnización del Gobierno de Estados Unidos por los da-ños ocasionados por funcionarios federales, que se incoa directamente al amparo de la propia Constitución federal, conforme a lo resuelto en Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971). En los casos aludidos, el Tribunal Supremo de Estados Unidos coincidió en que las acciones tipo Bivens no son procedentes cuando se trata de reclamaciones monetarias de soldados contra sus superio-res militares. Véanse: United States v. Stanley, 483 U.S. 669 (1987); Chappell v. Wallace, 462 U.S. 296 (1983). Dicho Tribunal también se ha expresado en cuanto a la improce-dencia de acciones civiles federales incoadas por soldados de las fuerzas armadas de Estados Unidos en contra del Gobierno federal al amparo del Federal Tort Claims Act, por conducta alegadamente negligente de dichas fuerzas armadas o de militares de alto rango. Véase Feres v. United States, 340 U.S. 135 (1950). Pero el Tribunal Supremo federal no se ha expresado en torno a acciones como la que aquí nos concierne, que es esencialmente una reclamación no de un soldado, sino de un mero empleado de la Guardia Nacional, no en contra del gobierno federal, sino del E.L.A.
Ausente una legislación federal que se ocupe de casos como el de autos, y ausente también alguna decisión del Tribunal Supremo de Estados Unidos que disponga concre-*321tamente que en casos como el de autos la jurisdicción federal es exclusiva, es claro que conforme al fundamental principio federal sobre la jurisdicción concurrente, los tribunales de Puerto Rico tienen jurisdicción sobre el pre-sente caso.
No puede concluirse que los tribunales de Puerto Rico carecen de jurisdicción sobre el asunto en cuestión, como alega el Procurador General de Puerto Rico en este caso, sólo a base de interpolar distintas opiniones del Tribunal Supremo federal sobre otras materias análogas, por lógica que sea esa interpolación. La doctrina de la jurisdicción concurrente no nos requiere conjeturar sobre lo que hubiese hecho dicho Tribunal de habérsele planteado el caso de autos. Tampoco puede fundamentarse una decisión tan excepcional, como también alega el Procurador General, sólo en el hecho de que la Corte de Apelaciones de Estados Unidos para el Primer Circuito supuestamente haya resuelto un caso análogo del modo que el Estado nos pide que adjudiquemos el de autos. Esta divergencia entre ambas jurisdicciones se debe a que la naturaleza y funciones de ese distinguido foro son distintas de las nuestras, y sus dictámenes no nos obligan. (1)
En resumen, pues, no debe este Tribunal declarar que el poder judicial de Puerto Rico no tiene jurisdicción sobre algún asunto, a menos que sea patentemente claro, cosa que aquí no sucede, puesto que este caso, en lo que aquí nos concierne, trata de un mero empleado de la Guardia Nacional de Puerto Rico que reclama una indemnización del E.L.A.
B. La acción en el caso de autos
Es menester precisar también la naturaleza de la acción entablada por Cintrón en el caso de autos. Aunque su de-manda aquí dista mucho de tener una redacción adecuada, *322un análisis cuidadoso de ésta revela que se trata primor-dialmente de una acción estatal, es decir, una acción al amparo de derechos y remedios que surgen mayormente del ordenamiento jurídico de Puerto Rico. Veamos.
Cintrón alegó en su demanda dos hechos medulares, a saber, (1) que fue despedido de su empleo en la Guardia Nacional, y (2) que ese despido le había ocasionado graves daños personales a él y a sus familiares. Cintrón alegó también que el despido había sido ilegal por ser contrario: (1) al convenio colectivo que los empleados de la Guardia Nacional tienen con su patrono; (2) a la Ley de Personal del Servicio Público de Puerto Rico; (3) a la Ley de la Guar-dia Nacional de Puerto Rico, 25 L.P.R.A. sees. 2051 et seq. y 2911 et seq., y (4) a las Constituciones de Puerto Rico y de Estados Unidos.
Con arreglo a lo anterior, Cintrón reclamó en esencia dos remedios, a saber: (1) que se le ordenara a la codeman-dada Guardia Nacional que lo reinstalara en su empleo y lo mantuviese allí, y (2) que ordenara al Ayudante General y al E.L.A. el pago de los daños y perjuicios que habían sufrido los demandantes.
Como parte de sus alegaciones, Cintrón también solicitó que se declarara inconstitucional la actuación de los code-mandados, para lo cual invocó la Regla 59 de Procedi-miento Civil de Puerto Rico, 32 L.P.R.A. Ap. III, que trata sobre sentencias declaratorias, y lo establecido en 42 U.S.C.A. see. 1983. También invocó la Ley General de Injunction de Puerto Rico, 32 L.P.R.A. see. 3521 et seq.
Como puede apreciarse de todo lo anterior, la acción de Cintrón se instó al amparo primordialmente del ordenamiento jurídico de Puerto Rico. Su carácter esencial como una acción estatal se resalta precisamente por el hecho de que no se trajo de ningún modo a Estados Unidos o a las fuerzas armadas de Estados Unidos como parte en el pleito. En ningún lugar se solicitó tampoco que la indemnización reclamada fuese pagada por el Gobierno de Esta-*323dos Unidos. No se invocó el Federal Torts Claims Act ni se aludió a las reclamaciones tipo Bivens. El mero hecho de que la Guardia Nacional sea, como admite el Procurador General, una entidad híbrida estatal y federal, no “federa-liza” de ningún modo la acción de Cintrón. Tampoco lo hace el mero hecho de que Cintrón fuese un empleado civil del Ejército. Lo medular para determinar la naturaleza de la acción en cuestión es identificar cuáles son los derechos y remedios reclamados.(2) Los del caso de autos son primor-dialmente derechos y remedios que surgen del ordena-miento jurídico de Puerto Rico. Se trata esencialmente de una acción al amparo de la Constitución y de las leyes de Puerto Rico, sobre la cual los tribunales del país no sólo tienen jurisdicción, sino que deben ejercerla. Véase Junta Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223, 234 (1994).
Por los fundamentos expuestos, se dictará una sentencia para confirmar la del foro apelativo del 29 de junio de 2001.(3)
El Juez Asociado Señor Corrada Del Río emitió una opi-nión disidente, a la cual se unieron los Jueces Asociados Señores Rebollo López y Rivera Pérez.
*324— O —

 Véase 28 U.S.C.A. 1258.


 A pesar de que la cuestión puede en ocasiones convertirse en un asunto complejo, la norma más clara sobre el particular es la famosa expresión del Juez Holmes: “a suit arises under the law that creates the action.” American Well Works Co. v. Layne, 241 U.S. 257, 260 (1916).


 No nos pronunciamos aquí sobre la controversia de si Cintrón cumplió con el requisito de agotar los remedios administrativos pertinentes, o sobre cualquier otro asunto que no sea estrictamente la cuestión jurisdiccional que se discute en la opi-nión, que ha sido el único asunto objeto de litigación en el caso de autos hasta este momento.